UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6565


ERIC MICHAEL ROBBINETTE,

                    Plaintiff - Appellant,

             v.

DWAYNE LOCKHART, Major; CHAD KILGORE, Captain; STEVEN
CLEARY; ANTHONY MULLINS,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. James P. Jones, District Judge. (7:17-cv-00053-JPJ-RSB)


Submitted: September 28, 2017                                     Decided: October 2, 2017


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam opinion.


Eric Michael Robbinette, Appellant Pro Se. Nathan Henry Schnetzler, FRITH,
ANDERSON & PEAKE, PC, Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Eric Michael Robbinette seeks to appeal the district court’s order denying his

motions for a preliminary injunction, class certification, and appointment of counsel filed

in his 42 U.S.C. § 1983 (2012) complaint. This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337
U.S. 541, 545-46 (1949). The portion of the order that denied Robbinette’s requests to

certify a class and for appointment of counsel is neither a final order nor an appealable

interlocutory or collateral order. Accordingly, we dismiss this part of the appeal for lack

of jurisdiction. However, we have jurisdiction over that portion of the order that denied

Robbinette’s motion for preliminary injunctive relief. See 28 U.S.C. § 1292(a)(1). We

have reviewed the record as to this portion of the order and find no reversible error.

Accordingly, we affirm this portion of the order for the reasons stated by the district

court. Robbinette v. Lockhart, No. 7:17-cv-00053-JPJ-RSB (W.D. Va. Apr. 3, 2017).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                   AFFIRMED IN PART;
                                                                   DISMISSED IN PART.




                                            2